Citation Nr: 0308081	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  96-11 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date earlier than in June 1993, 
for an award of a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Eldon E. Nygaard, Esq.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne


INTRODUCTION

The veteran had active military service from August 1965 to 
March 1970.  

This appeal arises out of March 1995 rating action entered by 
the Des Moines, Iowa Department of Veterans Affairs (VA) 
regional office (RO) that awarded the veteran TDIU benefits 
effective from June 14, 1993.  In November 1995, the veteran 
expressed his disagreement with the effective date assigned 
for this award, and in February 1996, perfected an appeal in 
that regard.  A hearing at which the veteran testified was 
conducted at the RO in February 1998, and eventually the 
matter was referred to the Board of Veterans' Appeals (Board) 
in Washington, DC.  In a January 2001 decision, the Board 
denied this appeal.  

The veteran appealed the Board's January 2001 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  Pursuant 
to a joint motion for remand submitted to the Court by VA 
General Counsel's office on behalf of the Secretary of VA, 
and by the veteran's representative, the Court vacated the 
Board's January 2001 decision in May 2002.  The matter was 
then returned to the Board.  Thereafter, the veteran's 
representative sought, and received an extension of time 
within which to submit additional evidence or argument 
addressing the merits of this appeal.  His additional written 
argument was received at the Board in February 2003, and the 
matter is now ready for consideration.  

In addition to the foregoing, it appears that in October 
1999, the veteran raised claims of error in June 1970 and 
June 1971 rating actions.  These matters have not been 
developed on appeal, however, and are not inextricably 
intertwined with the issue addressed herein.  Accordingly, 
they are not before the Board at this time, and are referred 
to the RO for appropriate action.  

It is also observed that in a separate decision, the Board 
has addressed the issue of whether a June 1990 decision by 
the Board of Veterans' Appeals should be revised or reversed 
on the grounds of clear and unmistakable error.  


FINDINGS OF FACT

1.  In a March 1995 rating action, the RO awarded the veteran 
TDIU benefits effective from June 1993.  

2.  In a decision dated June 15, 1990, the Board denied TDIU 
benefits, which decision was recently determined not to have 
contained error.  

3.  Because of a claim for increase pending since the 1980's, 
the veteran is understood to have a claim for TDIU benefits 
pending since June 16, 1990.  

4.  Effective June 16, 1990, the veteran was unable to secure 
or following a substantially gainful occupation as a result 
of service connected disability.  


CONCLUSION OF LAW

The criteria for an effective date of June 16, 1990 for an 
award of TDIU benefits have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5110, 5126 (West. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, 3.400(o)(1)(2), 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board must give consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this regard, the 
implementing regulations do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

With respect to the notice requirements of the VCAA, the VA 
must inform the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Here, while the record does not reflect explicit discussion 
of the provisions of the VCAA, the statement of the case 
issued to the veteran in November 1995, and the vacated Board 
decision in January 2001, set out the criteria by which an 
award of TDIU benefits is made, and the manner by which an 
effective dated is established.  These documents, as well as 
supplemental statements of the case, also collectively set 
forth the evidence considered in deciding the issue, and 
provided an explanation for the decision that was reached.  
Further, given that the posture of this case stems from a 
Court order following a joint motion that directs 
consideration be given to "over 1000 pages of VA medical 
records, dated from 1971 until 1992," proffered by the 
veteran, it is obvious he is aware of the evidence need to 
substantiate his claim, and is fully cooperative in obtaining 
it.  Under these circumstances, the Board concludes that the 
essential requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

As to the duty to assist, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  

In this regard, it is apparent the medical records the 
veteran considers as supporting his claim have been obtained, 
and indeed, he appears to have provided the bulk of them.  
Moreover, given that the nature of this claim primarily 
concerns events long past, a current examination of the 
veteran would not be of any probative value.  The veteran 
also has been accorded ample opportunity to present evidence 
and argument in support of this appeal and has not identified 
any additional pertinent evidence that has not been 
associated with the record.  Accordingly, as with the notice 
requirements, the Board considers the duty to assist 
requirements of the VCAA have been met in this case.  

Turning to the merits of this case, the record shows the 
veteran was awarded TDIU benefits by a March 1995 rating 
action, effective from June 1993.  By a separate decision, 
the Board has recently determined that there was no error in 
its June 1990 decision which denied entitlement to TDIU 
benefits.  Accordingly, there is only a relatively brief 
period of time within which it is possible to assign an 
earlier effective date for TDIU benefits, i.e., between June 
1990 and June 1993. 

 During this period, service connection was in effect for the 
following disabilities, which were evaluated as indicated.  

Right Ulnar Nerve                   30 % prior to July 
14, 1990
                                                 40 % 
effective July 14, 1990

Right Elbow Arthritis              30 %

Left Ulnar Nerve                      30 %

Left Elbow Arthritis                 20 %

Abdominal Pain                         0 %

Hemorrhoids                              0 %

With consideration given to the bilateral factor, together 
these disabilities combine to an 80 percent disability 
evaluation for the entire period in question.  38 C.F.R. 
§ 4.25.  Obviously, this is less than a total disability 
rating, but nevertheless, a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service 
connected disability.  38 C.F.R. § 4.16.  To award this 
benefit, however, where there is only one service connected 
disability, this disability shall be rated at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  For the purpose of one 40 percent 
disability in combination, disabilities of one or both upper 
extremities will be considered as one disability.  Thus, for 
the entire time in question the veteran met the minimum 
schedular criteria for TDIU benefits, although entitlement to 
the benefit would, of course, depend on whether these 
disabilities rendered the veteran unemployable.  

As to assigning an effective date for TDIU benefits, 
applicable criteria provide that the effective date is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if application is 
received within one year from such date, otherwise, the date 
of receipt of the claim.  38 U.S.C.A. § 5110 (b) (2); 
38 C.F.R. § 3.400 (o) (2).

In view of the foregoing, to award TDIU benefits earlier than 
established by the RO, it is necessary to determine when a 
claim for that benefit may have been received and when it may 
have been factual ascertainable there was an increase in 
disability to warrant TDIU benefits.  

With respect to a claim for TDIU benefits, recent case law 
has provided that where a veteran submits evidence of a 
medical disability and makes a claim for the highest possible 
rating, and additionally submits evidence of unemployability, 
the VA must consider entitlement to TDIU benefits.  See 
Roberson v. Principi, 251 F.3d. 1378 (Fed. Cir. 2001). 

In applying this rule, the veteran's case appears rather 
unique.  As indicated previously, the Board recently 
addressed in a separate decision, the question of whether 
there was error in a June 1990 decision it had issued.  
Although the Board found no error in that decision to the 
extent it denied TDIU benefits, error was found in the 
Board's decision with respect to its evaluation of the 
veteran's upper extremity disabilities.  As a consequence of 
this conclusion, the Board essentially recognized a claim for 
an increase rating for these disabilities pending since the 
1980's.  Because the evidence of record also shows the 
veteran is unemployable (at least since June 1993) it may be 
inferred by operation of the aforementioned case law, that 
effective from the day after the Board's June 15, 1990 
decision, he had a claim pending for TDIU benefits.  

Having concluded that the veteran may be considered to have 
had a claim for TDIU benefits pending since June 1990, the 
Board must now look to the entire body of evidence to 
determine the earliest date from that time forward as to when 
the criteria for TDIU benefits were met.  Of course, at this 
point, the Board has the benefit of more than 20 years of 
medical records documenting the veteran's treatment and his 
employment status.  This provides some significant context in 
which to view his impairment during the period between 1990 
and 1993.  These records show that the veteran has not worked 
since he earned his bachelor's degree in May 1988, and, in 
fact, he has not been employed since 1984, when he was a self 
employed air conditioner and refrigeration repairman.  
Furthermore, the veteran's treatment records dating from the 
late 1980's to the early 1990's establish that most of the 
care provided him during this period was directed toward his 
service connected arm and abdomen disabilities, or was 
prompted by an investigation of complaints originating from 
these areas.  In addition, statements dated in May 1991 and 
June 1991 from a VA physician and a VA counseling 
psychologist suggest that it was the veteran's service 
connected disabilities that were the primary impediment to 
his employment.  

In viewing this evidence in its entirety, it is not 
unreasonable to conclude that the veteran's unemployment from 
June 1990, may be attributed to impairment caused by his 
service connected disabilities.  Accordingly, the appeal for 
an earlier effective date for TDIU benefits from the first 
day following the Board's June 1990 decision that denied TDIU 
benefits is granted.  

No application of  the holding in Hayre v. West, 188 F.3d 
1327 (1999) may be considered in view of the decision in Cook 
v. Principi, No 00-7171 (Fed. Cir. Dec. 20, 2002) expressly 
overruling Hayre. 

 
ORDER

Entitlement to an earlier effective date for an award of TDIU 
benefits from June 16, 1990, is granted, subject to the law 
and regulations governing the payment of monetary benefits.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

